internal_revenue_service p o box cincinnati oh department of the treasury date date employer_identification_number number release date uil contact person - id number contact telephone number legend x university name y the scholarship program dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y y’s purpose is to provide scholarships to certain academically qualified students who are in need of financial assistance and who attend or desire to attend x the applicants must meet the following criteria a be a student of x b demonstrate financial need c provide financial information to x y is not advertised once accepted at x the student is advised that there are scholarship funds available to assist in paying their tuition the scholarship is renewable but prior recipients are required to re-apply each year the selection committee is composed of the trustees of x and your individual trustee the selection committee reviews the qualifications of the applicants and then selects the recipients the scholarships may not be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of the trust as a first cousin or closer relative a selection committee member may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients all scholarships are awarded on an objective and non-discriminatory basis the amount and number of the grants varies dependent upon the required amount as defined as the net_income of the trust to distribute for that year and the number of qualified applicants the required amount is defined as the net_income of the trust or if greater the amount that must be distributed to enable the trust to satisfy code sec_4942 minimum distribution_requirements after taking into account administrative expenses and qualifying_distribution carry forwards each year the trustee advises the selection committee as to the amount available for scholarships the scholarships are paid directly to x the trustee provides a letter to x specifying that x’s acceptance of the scholarship proceeds constitutes x’s agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of y and ii notify the trustee if a scholarship recipient fails to meet any term or condition of y sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant grant p process procedure includes an objective and nondiscriminatory selection j ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations
